Citation Nr: 0111569	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-12 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for asthma, perennial 
due to allergy to dust and feathers (claimed as chronic 
obstructive pulmonary disease).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for COPD 
(chronic obstructive pulmonary disease), and "asthma, 
perennial due to allergy to dust and feathers (claimed as 
COPD)."  


REMAND

In June 1999, the RO denied claims of entitlement to service 
connection for COPD, and "asthma, perennial due to allergy 
to dust and feathers (claimed as COPD)."  A review of the 
RO's June 1999 decision, and the September 1999 statement of 
the case, indicates that the RO denied the claims as not well 
grounded.  With regard to the claim for asthma, the RO 
determined that the veteran's asthma preexisted his service, 
and was not aggravated thereby.  However, the Board notes 
that during the course of the appeal, legislative changes 
have significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded" claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-472, 
114 Stat. 2096 (2000) ("Veterans Claims Assistance Act").  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claims of entitlement to service 
connection for COPD, and asthma, perennial due to allergy to 
dust and feathers (claimed as COPD).  Under the 
circumstances, the Board has determined that it cannot issue 
a decision on the veteran's claims without prejudicing his 
right to due process under law.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board therefore concludes that due 
process considerations mandate that the RO must consider the 
veteran's claims under the recent legislative changes 
contained in the Veterans Claims Assistance Act in the first 
instance.  See also Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

A "Disposition Board Proceedings for Members" (WD AGO Form 
8-118), dated in August 1951, shows that a Medical Board 
determined that the veteran had asthma, perennial, due to 
allergy to dust and feathers, which preexisted his service.  
The report states, "Member has reached maximum benefit of 
service hospitalization."  The report originated from 
Lackland Air Force Base.  Presently there are no records of 
hospitalization associated with the claims file.  On remand, 
the RO should attempt to obtain such records.  Furthermore, 
the most recent medical evidence of the claimed conditions is 
a statement from Jerry Harrison, M.D., dated in April 2000.  
Under the circumstances, the veteran should be scheduled for 
a VA examination to determine his current condition.  

Therefore, this case is REMANDED for the following action:

1.  The RO should request all records of 
inservice hospitalization at Lackland Air 
Force Base.  Any service medical records 
obtained should be then associated with 
the claims folder.

2.  The RO should arrange for the veteran 
to have a VA respiratory diseases 
examination to determine the nature and 
extent of all current pulmonary 
pathology.  All necessary tests and 
studies should be accomplished and all 
clinical manifestations should be 
reported in detail.  The veteran's claims 
folder should be made available to the 
examiner for a sufficient period of time 
before the examination to allow for a 
complete review of the record.  

3.  The RO should review the veteran's 
claims for service connection for COPD, 
and asthma, perennial due to allergy to 
dust and feathers, and determine whether 
the benefits sought can be granted, 
specifically considering the recent 
legislative changes as contained in the 
Veterans Claims Assistance Act of 2000.  
The RO should ensure that its efforts 
conform to all relevant provisions of the 
Act.  If the decisions remain adverse to 
the veteran, he should be furnished a 
supplemental statement of the case which 
sets forth, and discusses, the law 
pertaining to the presumption of 
soundness.  After affording the veteran a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review.

4.  The veteran is advised that it is his 
responsibility to obtain evidence in 
support of his claims, and that if he has 
or can obtain evidence which shows that 
he has COPD, and/or asthma, as a result 
of his service, or that his asthma was 
aggravated by his service, he must submit 
that evidence to the RO.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




